Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
This action is in response to the remarks and amendment filed on 04/30/2021. 
Claims 1, 4, 9, 12 and 17 have been amended. 
The 35 USC 112(b) second paragraph rejection of claims 1-20 has been withdrawn due to the amendment of the claims. 
Claims 1-20 are rejected. 
 
Examiner’s Notes 
5.    Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
 
Response to Arguments 
6.  Applicant's arguments filed on 04/30/2021with respect to the rejections under preAIA  r 35 U.S.C. 102(a)(1)  of claims 1-20 have been fully considered but are moot in view of new grounds of rejection. 
 
In the remark the Applicant has argued in substance: 
20170034023 fails to disclose  “identifying ... a drop in data quality of input data, wherein the input data is used as input for a machine learning model used to monitor the network” or “making ... a determination that the drop in data quality of input data is associated with the detected version change”. 
Response: (1) Nickolov US 20170034023 discloses the above new limitations.  
See the rejection below. 
 
C/a/m Rejections ~ 35 USC §102 
7. 	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
Claims 1 -20 are rejected under 35 U.S.C. 102(a)(1) as being As per claim 1 Nickolov et al (US 20170034023)  discloses: A method comprising: 
As per claim 1, Nickolov (US 20170034023) discloses: 
A method comprising: receiving, at a service, software version data regarding version of software executed by devices in a network (Abstract, [0011] [0012] [0014] [0015] [0016] “a package version change recommendation, a code change recommendation, a system attribute change recommendation, a system characteristic change recommendation, a system configuration parameter change recommendation, a component version change recommendation, a container change recommendation, an operating system change recommendation, a component change recommendation, a virtual machine change recommendation, a version upgrade recommendation, and a version downgrade recommendation”)  [0017]; [0241] Provide a conditional software/configuration update which will be executed (or rejected) based on information provided from DataGrid service (e.g., upgrade package if the new package provides significant improvement of DGRI score, is widely deployed and it has not been found to cause problems in other deployments); executed by a device in a network is shown in [0018] “According to different embodiments, various method(s), system(s) and/or computer program product(s) may be operable to cause at least one processor to execute instructions for causing at least one component of the computer network to automatically initiate a first conditional modification of a first configuration element at the first subscriber system”); 
Detecting, by the service, a version change in the version of software executed by one or more of the devices, based on the received software version data ([0222] “to identify packages and specific versions/releases that are vulnerable vs. those that have patches for these vulnerabilities”) [0233] Model reliability of different software packages and configurations based on specific versions in use; based on positive (e.g., uptime) and negative signals (e.g., crashes, rollbacks, etc.), across large population of configurations, identify specific software packages, versions and configuration/operations parameters, based on the received software version data [0266] Intercepting configuration change requests to provide filtering, reject/accept the change (e.g., to upgrade or not), determine the specifics (e.g., particular package version or configuration parameter to set), etc., based on data obtained from the backend service/analytics and/or policies defined by subscriber”); 
 
Identifying, by the service, a drop in data quality of input data , [0021] “the DataGrid Technology may also be configured or designed to provide functionality for identifying troublesome configurations, such as, for example, one or more of the following (or combinations thereof): [0022] When a configuration has been previously determined or changed without recourse to the DataGrid service. [0023] After this service has received new data impacting the confidence of a configuration such as new vulnerability data. [0024] Data indicating the likelihood of stability or performance issues with a configuration which emerges from analysis of growing data 
monitor the network [0045] “The DataGrid Application also includes an analytics engine which analyzes server, configuration, signal, and vulnerability data in order to determine the DGRI Scores for configurations or other entities such as packages. The DataGrid Application also includes a monitoring server which processes signals received in the form of email from monitoring systems”), where vulnerability data is the drop in quality of the input data;  analytic engines use machine learning techniques to create models based on configuration data [0227] Analyze data collected from different subscribers'…the Analytics Engines use machine learning techniques to create models based on the telemetry data (configurations, signals and/or known outcomes) and evaluate configurations using these models”, monitor the network is shown in Abstract, [0002] “The present disclosure generally relates to computer networks. More particularly, the present disclosure relates to techniques for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data”); 

making, by the service, a determination that the drop in data quality of input data  is associated with the detected version change [0222]  “Parse Red Hat-provided vulnerability database to identify packages and specific versions/releases that are vulnerable” ) [0253] “list of vulnerabilities, what software/configurations are affected, and what software versions are affected”) where the vulnerable data that affected the software/configurations are the drop in data quality of input; and that data is associated with the detected version changes in shown in paragraph   [0405] “For each new or modified vulnerability, the vulnerability server updates the list of vulnerabilities associated to each affected package in the database, marking each affected package entry as changed. Because the CVE data only lists the affected mainline software versions, whether or not a particular package version is affected by a vulnerability is determined by checking against the list…provide information about when fix(s) were implemented for specific vulnerabilities relating to specific versions and/or releases and in which version/release of a package fixes for specific vulnerabilities were implemented”); and  
 
reverting, by the service, the software of the one or more devices to a prior 
version of software, based on the determination that the drop in quality of the input data ( [0052] “A program for sending various notifications when certain user-configured configuration and/or vulnerability criteria are met, prompting user intervention in modifying configurations, approving recommended changes or reviewing automatically applied changes”)  where vulnerability data is the drop in quality of the input data;  changes to a prior version is specifically shown in [0083] “These changes may include installation, configuration, upgrading to newer versions, downgrading to older versions, or removal”) where changes include configuration downgrading to older version clearly shows reverting the software to a prior version of software as claimed; based on the determination that the drop in quality of the input data [0021] for the machine learning model [0045] [0046] [0175] [0206] [0211] where the input data  is the vulnerability data  and Datagrid Analyst/ Analytical Engine/Machine learning is the machine learning model; used to monitor the network is associated with the detected version change monitor the network is shown in Abstract, [0002] “The present disclosure generally relates to computer networks. More particularly, the present disclosure relates to techniques for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data”) [0014] [0083] [0405]; 
 
As per claim 2 the rejection of claim 1 is incorporated and further Nickolov discloses: wherein the one or more devices comprise at least one of: a router, a switch, a wireless access point, or an access point controller [0013] “virtual server, a virtual machine, a switch, a router, a mobile device, a network device”). 
As per claim 3 the rejection of claim 1 is incorporated and further Nickolov  discloses: wherein the drop in data quality corresponds to an increase of missing values for a 
As per claim 4 the rejection of claim 1 is incorporated and further Nickolov discloses wherein making the determination that the drop in data quality of the input data for the machine learning model used to monitor the network is associated with the detected version change comprises: comparing a distribution of the input data from prior to the version change to a distribution of the input data from 
configurations against the compiled data from external source and report which issues affect a particular system (or group of systems) [0224] Compare installed packages/versions and configurations against the compiled data from external source and report which issues affect a particular system (or group of systems) [0225] 
Recommend which versions/configuration can be used to improve performance [ 0399] When a configuration change occurs, compare the previous and new configurations and kick off a notification of system configuration change which includes the previous and new configuration IDs and the DGRI Score difference. [0458] [0460] 
[0725], distribution of input data is shown in [0085] [0544] [0675] [0677] [0679], 
As per claim 5 the rejection of claim 1 is incorporated and further Nickolov predicting an impact of the software version change on input data for a machine learning model used to monitor another network [0023] After this service has received new data  the confidence of a configuration such as new vulnerability data. [0027] [ 0090] Functionality for using monitoring tools such as applications and services. [0100] [0139] 0688] DataGrid Monte Carlo Sampling Procedure may be implemented at one or more DataGrid Servers and/or at other network device(s)/system(s) which have been configured or designed to include functionality for performing DataGrid analytics services. 
As per claim 6 the rejection of claim 5 is incorporated and 
Nickolov discloses: wherein predicting the impact of the software version change on the input data for the machine learning model used to monitor the other network comprises: [0023] After this service has received new data impacting the confidence of a configuration such as new vulnerability data. [0027] [0084] using a input to the machine learning model used to monitor the other network wherein the simulated dataset is formed by an impact of the software version change on a training dataset for that machine learning model [0027] [ 0090] [0100] [0139] 0688], simulated data is shown in [0681] [0689] [0687] [0688] [0689] [0703] [0705]. 
As per claim 7 the rejection of claim 1 is incorporated and further Nickolov (US discloses: providing an indication of the determination to a user interface; and receiving, via the user interface, [0009] [0010] an instruction to revert the one or more devices to the prior version of the software, [0016] and a 
version downgrade recommendation [0083] downgrading to older versions, where downgrading to older version is the version of server configuration [0089] Functionality for using configuration management tools to obtain consistent results and provide for managed rollbacks, wherein the service reverts the one or more devices to the prior version of the software, in response to the instruction. The rollback (revert operation) has been conducted by the command (instruction) is shown in [1203] user has executed the CLI command: yum history undo 6, causing the DataGrid System to initiate a conditional roll back operation... to roll back a previous upgrade”). 
As per claim 8 the rejection of claim 1 is incorporated and 
further Nickolov discloses wherein the service uses change point detection to make the determination. [0021] [0027] [0020] [0053] This information may be used, either by a user or programmatically, to determine whether or not to proceed with the proposed configuration changes. 
Claims 9-16 are apparatus claims corresponding to the method claims 1-8 respectively and rejected under the same reason set forth in connection of the rejection of claims 1 8 above and further Nickolov discloses: one or more network interfaces; a processor 
when executed  ([0002] [0012] [0018] [0019] [0067]. 
 
Claims 17-20 are non-transitory computer readable medium claims corresponding to the method claims 1 -3 and 5 respectively and rejected under the same reason set forth in connection of the rejection of claims 1-3 and 5 above and further Nickolov discloses A tangible, non-transitory, computer-readable medium storing program instructions that cause a service to execute a process [0012] [0018] [1294]. 
Conclusion 
8. 	 The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure. 
Rippel (US 20200334535) discloses  provide user inputs through the user interface and the DLBC system 130 provides content to the client device; [0028] As another example, a machine learning model is trained based on an input image size; trains machine learning models to efficiently encode the input [0075] patterns of content of input images, which affects visual quality,. 
 
Miao (US 20170091651) discloses additional input from the user may represent lower quality user feedback 314 because less time ; More specifically, the system of FIG. 1 may use automatic version control to perform asynchronous distributed machine learning. As shown in FIG. 1, a version-management apparatus 118 in server 102 may track global versions (e.g., global version 1 110, global version x 112) of statistical model 108 using a set of version identifiers (e.g., version identifier 1 122, version identifier x 124). Each version identifier may represent a given global version of statistical model 108, which is created by a merging apparatus 118 that merges a previous global versions of statistical model 108; the weight(s) may allow the first personalized version to be adapted more to higher quality user feedback and less to lower quality user feedback. 
Wubbels (US 10599984 B1) discloses   Validating a machine learning model after deployment ; The optimal checkpoint can be selected by analyzing changes in an accuracy-related metric of versions of the candidate machine learning model corresponding to successive iterations of the training process.  
 
Bernal (US 20190050973 A1) discloses  a plurality of first training low quality data inputs comprised in the first training low quality data sample, producing a first training output. 
 
Mirza (US 20160371701) discloses for software development, to simulate the effects of proposed change 810. Assuming the proposed change is allowed, data server 215 may generate a simulated data that incorporates the proposed changes. 
 
Title: Dadiannao: A machine-learning supercomputer, author: Y Chen et al, published on 2014 
 
Title:  An overview on application of machine learning techniques in optical networks, author: F Musumeci et al, published on 2018 

9. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696. The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET). 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 

/CHAMELI DAS/Primary Examiner, Art Unit 2196